UNITED STATES COURT OF APPEALS
              FOR THE EIGHTH CIRCUIT
            ___________________________

                      NO. 16s2997
              ___________________________

                   PAULA FESENMEYER

           lllllllllllllllllllll PLAINTIFF s APPELLANT

                               V.

CITY OF KANSAS CITY, MISSOURI; TALIAFERRO & BROWNE;
              PARS ENGINEERING, INC.

         lllllllllllllllllllll DEFENDANTS s APPELLEES
                                ____________

    APPEAL FROM UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI s KANSAS CITY
                  ____________

               SUBMITTED: APRIL 17, 2017
                 FILED: APRIL 20, 2017
                    [UNPUBLISHED]
                     ____________

BEFORE GRUENDER, ARNOLD, AND BENTON, CIRCUIT
JUDGES.
                  ____________

PER CURIAM.
     IN THIS REMOVED ACTION IN WHICH PAULA
FESENMEYER ASSERTED CLAIMS UNDER MISSOURI LAW
AND THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C.
y 12101 ET SEQ. SHE APPEALS AFTER THE DISTRICT COURT,1
INTER ALIA, DENIED HER MOTION TO REMAND THE CASE
BACK TO STATE COURT, DISMISSED HER FEDERAL CLAIMS,
AND DECLINED TO EXERCISE SUPPLEMENTAL JURISDICTION
OVER HER STATEsLAW CLAIMS.

    AS AN INITIAL MATTER, WE CONCLUDE THAT THE ONLY
ISSUE TO BE CONSIDERED ON APPEAL IS WHETHER THE
DISTRICT COURT ERRED IN DENYING FESENMEYER’S
MOTION TO REMAND THE CASE BACK TO THE STATE COURT.
SEE AHLBERG V. CHRYSLER CORP., 481 F.3D 630, 638 (8TH.
CIR. 2007) (NOTING THAT POINTS NOT MEANINGFULLY
ARGUED ON APPEAL ARE WAIVED).           WE FURTHER
CONCLUDE THAT THE MOTION TO REMAND WAS
APPROPRIATELY DENIED. SEE 28 U.S.C. yy 1331 (GRANTING
DISTRICT COURTS ORIGINAL JURISDICTION OVER “ALL CIVIL
ACTIONS ARISING UNDER THE CONSTITUION, LAWS, OR
TREATIES OF THE UNITED STATES”), 1441(A) (ALLOWING
DEFENDANT TO REMOVE ACTION PENDING IN STATE COURT
TO FEDERAL DISTRICT COURT THAT HAS ORIGINAL


    THE HONORABLE GREG KAYS, CHIEF JUDGE, UNITED
    1


STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
MISSOURI.
                          s2s
JURISDICTION OVER ACTION), 1446 (DESCRIBING
PROCEDURE FOR REMOVAL OF CIVIL ACTIONS); IN RE
PREMPRO PRODS. LIAB. LITIG., 591 F.3D 613, 619s20 (8TH CIR.
2010) (APPLYING DE NOVO REVIEW TO DENIAL OF REMAND).
ACCORDINGLY, WE AFFIRM. SEE 8TH CIR. R. 47B.
            ______________________________




                            s3s